Case: 4:17-cv-02455-CDP Doc. #: 161 Filed: 05/22/19 Page: 1 of 1 PageID #: 4157



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  MALEEHA AHMAD, et al.,               )
                                       )
  Plaintiffs-Appellees,                ) Case No. 4:17-cv-2455-CDP
                                       )
  v.                                   )
                                       )
  CITY OF ST. LOUIS,                   )
                                       )
  Defendant-Appellant.                 )


                             NOTICE OF APPEAL

        Notice is hereby given that defendant City of St.

  Louis, Missouri, appeals to the United States Court of

  Appeals for the Eighth Circuit from the order entered in

  this action on the 15th day of May, 2019 [doc. 159].

                                       Respectfully submitted,
                                       JULIAN L. BUSH
                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564MO
                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956
